COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-15-00049-CV
IN RE
                                                 §              ORIGINAL PROCEEDING
READYONE INDUSTRIES, INC.,
                                                 §            ON PETITION FOR WRIT OF
RELATOR.
                                                 §                      MANDAMUS


                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Angie Juarez Barill, Judge of the 346th District Court of El Paso, Texas,

and concludes that Relator’s petition for writ of mandamus should be granted. We therefore

direct the trial court to rule on the motion to compel arbitration within thirty (30) days of this

date, in accordance with the opinion of this Court. The writ of mandamus will issue should the

court fail to comply.

        IT IS SO ORDERED THIS 10TH DAY OF APRIL, 2015.


                                     YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge)(Sitting by Assignment)